Opinion issued July 2, 2009
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00226 -CR
___________

 FRANK ANTHONY PICONE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court 
Harris County, Texas
Trial Court Cause No. 685060



MEMORANDUM  OPINION 
  	Appellant, Frank Anthony Picone, appeals from the convicting court's order
denying his post conviction DNA testing in trial court cause number 685060.  In its
order the convicting court stated:

		The Court finds that the applicant fails to allege sufficient
facts to show that any of the remaining evidence could be
subjected to DNA testing which would produce
exculpatory results relevant to the facts of the primary case.

		The Court finds that the applicant fails to establish by a
preponderance of the evidence that he would not have been
convicted if exculpatory results had been obtained through
DNA testing of the remaining biological evidence in this
case.  Tex. Code Crim. Proc. Ann. Art. 64.03.

		The Court, based on its findings that the applicant fails to
meet the requirements of  Tex. Code Crim. Proc. Art.
64.03, DENIES the applicant's request for DNA testing in
cause number 685060.

   	Appellant's counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).  
	We affirm the convicting court's order denying DNA testing and grant
counsel's motion to withdraw. (1)  Attorney Danny Easterling must immediately send
the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of
that notice with the Clerk of this Court.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Appointed counsel still has a duty to inform appellant of the result of this
appeal and that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).